         Case 1:17-cv-03145-PGG Document 22
                                         21 Filed 08/06/20
                                                  08/05/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


TBC CONSULTORIA EM INVESTIMENTOS
FINANCEIROS LTDA.,
                   Petitioner,

               v.

GRADUAL CORRETOA DE CAMBIO,
TITULOS E VALORES MOBILIARIOS S.A.;                    Case No. 17 Civ. 3145
FERNANDA FERRAZ BRAGA DE LIIMA DE
FREITA; and GABRIEL PAULO GOUVEA DE                    Hon. Paul G. Gardephe
FREITAS JUNIOR,
                                                       XXXXXXXXX
                                                       [PROPOSED] ORDER
                           Respondents.                OF DIMISSAL



       Before the Court is Petitioner TBC Consultoria em Investimentos Financeiros Ltda.’s

(“TBC”) Notice of Voluntary Dismissal. Upon consideration of the Notice, it is hereby:

       ORDERED that the above-captioned action is dismissed without prejudice solely as to

Fernanda Ferraz Braga de Lima de Freitas and Gabriel Paulo Gouvea de Freitas Junior.

       Should the Court enter judgment on behalf of TBC, this Order shall not preclude TBC

from pursuing confirmation or enforcement of that judgment against Fernanda Ferraz Braga de

Lima de Freitas and Gabriel Paulo Gouvea de Freitas Junior in a later action.



Dated: August 6, 2020                        ______________________________
                                             The Honorable Paul G. Gardephe
                                             United States District Judge
